1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      BOARD OF TRUSTEES OF THE SOUTHERN
7     NEVADA GLAZIERS AND FABRICATORS
      PENSION TRUST,
8                                                          2:18-cv-00965-APG-VCF
                           Plaintiff,                      ORDER
9
      vs.
10
      ANEES MUFTI, et al.,
11                          Defendants.
12

13          Before the court is the Motion for Leave to File First Amended Complaint for Breach of Contract,
14   Violation of Erisa, and Demand for Relief on Bonds (ECF NO. 11).
15          Under LR 7-2(d), The failure of an opposing party to file points and authorities in response to any
16   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
17   the granting of the motion. Here, no opposition has been filed. It would seem as though defendants have
18   consented to the granting of the instant motion.
19          Accordingly,
20          IT IS HEREBY ORDERED that is the Motion for Leave to File First Amended Complaint for
21   Breach of Contract, Violation of Erisa, and Demand for Relief on Bonds (ECF NO. 11) is GRANTED.
22          Plaintiff must file the Amended Complaint on or before February 4, 2019.
23          DATED this 28th day of January, 2019.
24
                                                                 _________________________
                                                                 CAM FERENBACH
25                                                               UNITED STATES MAGISTRATE JUDGE
